UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHANA FULOP,

                           Plaintiff,
                                                                     ORDER
               v.
                                                               19 Civ. 6033 (PGG)
EQUIFAX INFORMATION SERVICES,
LLC, AMERICAN EXPRESS CO., AR
RESOURCES, INC., and CITIBANK, N.A.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties are hereby ORDERED to provide a joint letter by January 6, 2020

reporting on the status of this action, including any settlement discussions. If the case has not

been settled in its entirety by January 6, 2020, the parties will submit a proposed case

management plan.

Dated: New York, New York
       December 23, 2019
